DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 14, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egle et al. (US 2009/0259187; hereafter Egle).
In regard to claim 1, Egle discloses an access port device (8, 9) for implantation in a subject (see Figure 9), the access port device comprising a catheter compartment (see compartment containing catheter 2), wherein a catheter (2), secured to the access port device (see par. [0031]), has a portion of a proximal portion of the catheter contained within the catheter compartment and, after the device has been implanted in the subject, the catheter is extensible (13) outside the catheter compartment to increase a length of a distal portion of the catheter or is retractable (13) inside the compartment to decrease the length of the distal portion of the catheter (see par. [0032]).
In regard to claim 2, Egle discloses wherein the catheter compartment is an extension of the access port device (see Figures 1-5) and comprises a peripheral wall (17) running along a portion of an exterior edge of a bottom of the access port device.
In regard to claim 3, Egle discloses wherein the catheter compartment further comprises a base (10) (see at least Figure 5).

In regard to claim 6, Egle discloses further comprising a biocompatible flange or skirt (10) extending radially from the access port device to provide a surface area for suturing the access port system to a patient (see par. [0045]).
In regard to claim 7, Egle discloses an access port device for implantation in a subject, the access port device comprising: (a) a housing (8); (b) a septum (7); (c) a fluid reservoir (6); (d) a connection ring (see rings at end of catheter 2; see Figure 3 and par. [0031]); and (e) a catheter compartment (compartment containing catheter 2), wherein a catheter (2), secured to the connection ring (see Figure 3 and par. [0031]), has a portion of a proximal portion of the catheter contained within the catheter compartment and, after the device has been implanted in the subject, the catheter is extensible (13) outside the catheter compartment to increase a length of a distal portion of the catheter or is retractable (13) inside the compartment to decrease the length of the distal portion of the catheter (see par. [0032]).
In regard to claim 8, Egle discloses wherein the catheter compartment is an extension of the housing  (see Figures 1-5)and comprises a peripheral wall (17 and 10) running along a portion of an exterior edge of a bottom of the access port housing with an opening (see Figure 1; opening where catheter 2 extends from) located under the connection ring (see Figure 3; the connection ring is above the identified opening).
In regard to claim 9, Egle discloses wherein the catheter compartment further comprises a base (10).

In regard to claim 14, Egle discloses wherein the access port device further comprises a biocompatible flange or skirt (10) extending radially from the housing, which provides a greater surface area for suturing the access port device to a patient (see par. [0045]).
In regard to claim 30, Egle discloses wherein the access port device further comprises two or more partial biocompatible flange or skirt (10 and 29) extending radially from a portion of the housing, which provides a greater surface area for suturing the access port device to a patient (see par. [0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Egle in view Houde et al (US 2017/0095654; hereafter Houde).
In regard to claim 5, Egle describe the access port device of claim 4, wherein the catheter compartment is secured to the access port device with a biocompatible material in a shape of a sleeve or sock (10/9, FIGS. 2-5; see par. [0035,[0029]-[0032]), but fails to explicitly disclose stretchable.
Egle describes the sleeve comprises vertical channels which lead projections into a circumferential groove for rotation, with a portion of said groove comprising a stretchable component (see par. [0035): see snap).
In similar art, Houde describes a two part access port device which comprises stretchable external sleeve component for mating circumferential extensions in circumferential groove (see FIG. 7, see par. [0068],[0070]-[0073)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to replace the vertical channels design with a stretchable housing design as disclosed by Houde, so as to reduce manufacturing tolerances required and provide extra holding strength by the external/internal resiliency of the parts.
In regard to claim 11, Egle describe the access port device of claim 10, wherein the catheter compartment is secured to the access port device with a biocompatible material in a shape of a sleeve or sock (10/9, FIGS. 2-5; see par. [0035,[0029]-[0032]), the sleeve or sock having an opening located over a posterior end of the access port 
Egle describes the sleeve comprises vertical channels which lead projections into a circumferential groove for rotation, with a portion of said groove comprising a stretchable component (see par. [0035]: see snap).
In similar art, Houde describes a two part access port device which comprises stretchable external sleeve component for mating circumferential extensions in circumferential groove (see FIG. 7, see par. (0068),[0070]-[0073)). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to replace the vertical channels design with a stretchable housing design as disclosed by Houde, so as to reduce manufacturing tolerances required and provide extra holding strength by the external/internal resiliency of the parts.
In regard to claim 12, Egle describe the access port device of claim 7, wherein the catheter compartment is part of a  biocompatible sleeve that envelopes the housing of the access port device (10/9 envelopes 8, FIGS. 2-5; see par. [0035,[0029]-[0032]) and has an opening located over a posterior end of the access port device to avoid obstructing the connection ring and the catheter (see top opening of 10, FIGS. 3-5), but fails to describe stretchable.
Egle describes the sleeve comprises vertical channels which lead projections into a circumferential groove for rotation, with a portion of said groove comprising a stretchable component (see par. [0035]: see snap).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to replace the vertical channels design with a stretchable housing design as disclosed by Houde, so as to reduce manufacturing tolerances required and provide extra holding strength by the external/internal resiliency of the parts.
In regard to claim 13, Egle and Houde describe the access port device of claim 12, Egle describes wherein the biocompatible sleeve further comprises an opening located over the septum to provide unimpeded needle penetration in the septum (see opening top of 9 for access to 7, FIGS. 1-5; see par. [0030]).
Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
In response to the applicant’s argument that Egle fails to disclose or suggest the limitations of claim 1, the examiner respectfully disagrees.  The applicant argues that Egle only discloses adjusting the length of the catheter before implantation of the device thereby failing to meet the claimed limitations.  This argument is not persuasive.
First, the applicant’s characterization is not completely accurate.  At par. [0013], Egle discloses “the port unit held on the grip piece is inserted by means of the grip piece into the prepared site, in particular into a skin pocket, of the human or animal body.  Before or after, or before as well as also after, insertion of the port unit, the free length of the tube can be adapted by rotating the cup with respect to the base part” (emphasis added by the examiner).  Furthermore, Figure 9 clearly shows the device in the skin pocket and further secured to the patient by blade-shaped clip 29.  In this position, which the examiner equates to implanted (underneath the skin+secured to patient), the grip piece 19 is clearly attached to the unit and capable of adjusting the length of the catheter.
Second, the examiner notes that the claims in question are apparatus claims.  Conversely, the applicant’s arguments appear to be directed solely to the disclosed steps of using the Egle device.  There are no arguments directed to recited structural limitations of the claims that Egle fails to disclose.  The examiner maintains that the limitations in question are functional in nature and fail to imply any structural limitation not disclosed by Egle.  Primarily, as noted in the paragraph above, the adjustment of the catheter length in the implanted state is disclosed.  Furthermore, the adjustment of the catheter length is capable in an implanted state (“implanted” as implied by the applicant’s comments) in that the far end of the catheter can be pulled by another device (forceps, tunneler, etc) while the entire device is implanted.  Egle discloses all of the structural requirements to meet the disputed functional limitations.
In response to the applicant’s arguments over Egle in view of Houde, the examiner respectfully disagrees.  The applicant argues that Houde fails to teach a catheter compartment or an additional component.  This argument is not persuasive.  In the rejection, the examiner indicated that Egle already disclosed the base structure.  The reliance of Houde was simply for a material choice so that the combination taught a stretchable component. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the additional references cited.  A sample interpretation of US 3,752,162 to Newash is provided below:
Newash discloses an access port device (see Figure 1) for implantation in a subject (see Figure 3 for implanted state), the access port device comprising a catheter compartment (11), wherein a catheter (16), secured to the access port device (see Figures 2-3), has a portion of a proximal portion of the catheter contained within the catheter compartment and, after the device has been implanted in the subject (Figure 3), the catheter is extensible outside the catheter compartment to increase a length of a distal portion of the catheter or is retractable inside the compartment to decrease the length of the distal portion of the catheter (part of the coiled portion is considered the proximal portion and part is considered the distal portion; see col. 3, lines 4-37; the distal portion of catheter 16 is pulled from the cup-shaped body after implantation).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783